DETAILED ACTION
Response to Amendment
This action is in response to amendment filed January, 14, 2022 for the application # 16/438,653 filed on June 12, 2019 and Applicant’s response to restriction requirement filed on August 20, 2021. Claims 1-20 are pending and are directed toward INFORMATION DISPLAY CONSIDERING PRIVACY ON PUBLIC DISPLAY. Claims 21-25 were withdrawn from consideration.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with regards to claims 1-20 have been fully considered, but they are moot because of new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Sharifi et al .( US 2018/0285592, Pub. Date: Oct. 4, 2018) in view of Teska (Pseudonymization, Anonymization, Encryption ... what is the difference? Published on November 28, 2017, 14 pages), hereinafter referred to as Sharifi and Teska respectively.
As per claim 1, Sharifi in view of Teska teaches a processor-implemented method for displaying information on a display device, the method comprising: displaying, based on information received from a connected mobile device, a plurality of user information and a plurality of dummy information on the display device (A method includes determining, based at least in part on a type of information to be displayed at a display device associated with a computing device, a privacy level for the information to be displayed; and determining whether the privacy level satisfies a threshold privacy level. Sharifi, ABSTRACT, FIG. 1, [0076]).
Sharifi further teaches that “”, but does not specifically teach a new limitation “wherein the dummy information comprises placeholder information that is displayed to look similar to the user information.” Teska however teaches wherein the dummy information comprises placeholder information that is displayed to look similar to the user information (In this method, individual values of fields are replaced with a broader category. For example, the value 19 of the field Age may be replaced by ' ≤ 20', the value '23' by '20 < Age ≤ 30', etc. Teska page 5, see also Picture: Illustration of the generalization process at work. Teska, page 6).
Sharifi in view of Teska are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharifi in view 

As per claim 2, Sharifi in view of Teska teaches the method of claim 1, further comprising: displaying one or more indicators corresponding to the plurality of user information on the display device (Sharifi, [0005]).
As per claim 3, Sharifi in view of Teska teaches the method of claim 1, further comprising: displaying the plurality of user information on the display device based on a moving direction of the mobile device (Sharifi, [0005]).
As per claim 4, Sharifi in view of Teska teaches the method of claim 1, wherein the connected mobile device is within a threshold distance of the display device (Sharifi, [0003]).
As per claim 5, Sharifi in view of Teska teaches the method of claim 1, further comprising: displaying the plurality of user information and the plurality of dummy information on the display device based on a generated visual pattern (Sharifi, [0002]).
As per claim 6, Sharifi in view of Teska teaches the method of claim 5, further comprising: transmitting the generated visual pattern to the mobile device (Sharifi, [0015], [0048]).
As per claim 7, Sharifi in view of Teska teaches the method of claim 1, wherein the plurality of user information is displayed on the display device for a duration after the mobile device has disconnected from the display device (Sharifi, [0014], [0085], [0088]).
Claims 8-20 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/OLEG KORSAK/Primary Examiner, Art Unit 2492